Citation Nr: 1118373	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  04-28 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a head and neck injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from August 1999 to May 2001.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2003 rating decision.


FINDINGS OF FACT

1.  The Veteran was injured in service when she was struck in the head with a box while unloading a truck.

2.  No chronic disability was noted at separation.

3.  The Veteran was injured in a motor vehicle accident less than a year after being discharged from service.

4.  The Veteran repeatedly failed to report to VA examinations scheduled in conjunction with her claim.


CONCLUSION OF LAW

Criteria for service connection for residuals of a head/neck injury have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The Veteran's original claim for service connection for residuals of a head/neck injury was denied by a March 2002 rating decision and the letter informing the Veteran of the denial was sent in April 2002.  In March 2003, within a year of the issuance of the rating decision, a large number of VA treatment records were received by the RO.  These treatment records include complaints of headaches and describe medication that was assigned for headaches.  As such, this evidence is considered new in that it was not previously considered and it is material in that it shows continued medical treatment for symptoms which the Veteran contends were part of a disability that began in service. 

With regard to pending claims, 38 C.F.R. § 3.156(b) provides that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of Sec. 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.

In conjunction with the large number of VA treatment records, the Veteran also submitted a new claim form, which the RO adjudicated as a new claim in an August 2003 rating decision.  This appeal ensued.  However, because the additional VA treatment records should have been considered as having been filed in connection with the Veteran's original claim, the Board will proceed to address this appeal as an original claim on the merits.  

The Veteran contends that she has a chronic residual disability as a result of being struck in the head with a box of MREs while unloading a truck during service. 

Service treatment records confirm that the Veteran was in fact struck in the head with a box while unloading a truck, but the service treatment records do not show that any chronic residual disability resulted from that accident.  

In late May 2000, the Veteran was stuck on the head with a box while unloading a truck.  She was seen at the medical clinic where she reported headaches, neck pain, dizziness, and nausea.  The Veteran also reported a brief period of unconsciousness.  Two weeks after the incident, the Veteran complained of neck pain, and approximately one month after the accident, she was treated for head trauma of one month's duration.  At that time, the Veteran reported having head pain and headaches since being hit in the head by a MRE box.  It was noted that the Veteran did not have nausea, vomiting, or photophobia at that time, and she was diagnosed with post concussion syndrome.  In September 2000, 4 months after the incident, the Veteran reported morning nausea and off and on headaches for approximately one month, and she sought a pregnancy test.  No mention was made of the May 2000 injury at that time.  At the Veteran's separation physical in March 2001 her head/face/neck/scalp was found to be normal, as was her spine.  No current problems were found by the separation physical.

The Veteran filed a claim in November 2001 for residuals of her head/neck injury in service, but she failed to report to both a VA general medical examination and to a VA neurological examination.  She did attend a VA examination of her eyes, but no eye disability was found other than a mild astigmatism, and the Veteran was found to have normal ocular health in both eyes.  

Numerous VA treatment records have been obtained and do show periodic treatment for headaches.  For example, in January 2002, the Veteran denied losing consciousness when she was struck in the head, but she complained of headaches and some persistent neck pain.  The doctor indicated that the Veteran had headaches with perhaps some component of migraines and possibly some symptoms related to losing her glasses.  Other treatment records, also show that the Veteran was experiencing headaches at various times, but no firm opinion was offered as to the etiology of the headaches, and no chronic headache disorder appears to have been diagnosed. 

In April 2002, the Veteran was injured in a motor vehicle accident.  The Veteran was treated at Halifax Hospital Center where she complained of headaches and neck pain among other symptoms.

In April 2007, the Board remanded the Veteran's claim, after which, a VA examination was scheduled in an effort to determine whether the Veteran had a current residual disability as a result of the head injury in service.  The Veteran failed to report to the scheduled VA examination.  Concerned that the Veteran might not have received notification of the examination, the Board remanded the Veteran's claim once again in 2010 to ensure that notice of the examination was provided.  The Veteran was once again scheduled for a VA examination, and notice of the examination was sent to the address that she had provided to VA in an April 2010 statement.  The Veteran was also informed that failing to report to a scheduled examination could result in the denial of her claim.  She failed to report for this examination.  

38 C.F.R. § 3.655 provides that with regard to an original claim, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 

Service connection requires three basic components: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In this case, the issue is not whether the Veteran had an in-service injury, as service treatment records clearly show that she was struck in the head with a box.  Rather, the evidence is unclear as to whether the Veteran has any chronic residual disability as a result of that injury.  

The Veteran is competent to report that she has headaches and she has asserted throughout her claim that she has had headaches since her injury in service.  However, no headache disability was noted at her separation physical, and, while the Veteran has complained of headaches in various medical records, it is unclear whether she has ever actually been diagnosed with a chronic headache disorder.  Moreover, the Veteran was injured in a post-service motor vehicle accident within a year of separation, and she reported having headaches in the wake of that accident, as noted in the record from Halifax Hospital Center.  

It is also noted that in reviewing the Veteran's VA treatment records (which mostly consist of psychiatric treatment records), her reports of headaches have varied somewhat.  On some occasions she would report chronic headaches, while on other occasions she would deny having any non-psychiatric disabilities (as noted from a review of the Axis III diagnoses listed in the psychiatric treatment records).  

Additionally, given the intervening physical trauma as a result of the motor vehicle accident, the VA examination was essential to the adjudication of her claim, as it was important to have a medical professional assess the root cause of any chronic physical disability, particularly in light of the fact that the Veteran specifically complained of headaches following the motor vehicle accident. 

Without a medical opinion, the evidence of record only shows an injury in service, which is but one of the three requirements for service connection.  The Veteran's separation physical did not find any chronic disability, and she was also injured following service.  Furthermore, no chronic disability has been diagnosed that is related to the Veteran's injury in service.

Given this context, continuity of symptomatology alone is insufficient to provide a requisite nexus of a current disability to service, and the Veteran has not submitted any medical opinion diagnosing her with a residual chronic disability as a result of her in-service injury.  The Veteran has repeatedly failed to report to scheduled examinations, and given that the examinations are essential to evaluating her claim, the absence of the requisite findings that would have been provided by the examination means that the criteria for establishing service connection have not been met.  Therefore, the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was accomplished in letters dated in December 2001, April and September 2003, May 2007, March 2009 and May 2010.  The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained.  The Veteran was also scheduled to testify at a hearing before the Board, but she failed to report.

The Veteran was also scheduled for several VA examinations but she repeatedly failed to report to the scheduled examinations.  The Board emphasizes that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, [she] cannot passively wait for it in those circumstances where [she] may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was asked to attend examinations on multiple occasions, but she failed to report on each occasion, and to date has not supplied any good cause for her absences.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for residuals of a head/neck injury is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


